*184OPINION OF THE COURT
Per Curiam.
On April 17, 1991, in the United States District Court for the Eastern District of New York, the respondent pleaded guilty to the crimes of concealing a material fact from the United States Department of Housing and Urban Development, in violation of 18 USC §§ 1001 and 3623, and income tax evasion in violation of 26 USC § 7201. On September 17, 1991, the respondent was-sentenced to terms of five years’ probation for each of the counts, with the terms to run concurrently. The defendant was also ordered to pay to the United States the sum of $50,100 consisting of a fine of $50,000 and a special assessment of $100.
We find that a violation of 18 USC § 1001 constitutes a felony under New York State Penal Law § 175.35 (see, Matter of Mydanick, 78 AD2d 339).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Sullivan, Balletta and O’Brien, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent, Gustav H. Zwerling, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Gustav H. Zwerling is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.